     Case 1:20-cv-03127-SAB   ECF No. 49       filed 09/03/20   PageID.315 Page 1 of 12



 1    ETHAN P. DAVIS
      Acting Assistant Attorney General
 2    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
 3    JOSEPH E. BORSON (Va. Bar No. 85519)
      ALEXIS ECHOLS
 4    Trial Attorney, Federal Programs Branch
      1100 L Street, NW
 5    Washington, D.C. 20005
      (202) 514-1944
 6    joseph.borson@usdoj.gov
 7    Attorneys for Defendants
 8
 9
10                         UNITED STATES DISTRICT COURT

11                       EASTERN DISTRICT OF WASHINGTON
12                                         AT YAKIMA
13
      STATE OF WASHINGTON, STATE OF                      NO. 1:20-cv-03127-SAB
14    COLORADO, STATE OF CONNECTICUT,
15    STATE OF ILLINOIS, STATE OF
      MARYLAND, STATE OF MICHGAN,                        DEFENDANTS’ UNOPPOSED
16    STATE OF MINNESOTA, STATE OF                       MOTION FOR ENTRY OF A
17    NEVADA, STATE OF NEW MEXICO,                       PROTECTIVE ORDER
      STATE OF OREGON, STATE OF RHODE
18    ISLAND, STATE OF VERMONT,                          NOTING DATE: September 3 2020
19    COMMONWEALTH OF VIRGINIA, and                      Without Oral Argument
      STATE OF WISCONSIN,
20
                                 Plaintiffs,
21
22       v.

23    DONALD J. TRUMP, in his official capacity
      as President of the United States of America;
24
      UNITED STATES OF AMERICA; LOUIS
25    DEJOY, in his official capacity as Postmaster
      General; UNITED STATES POSTAL
26
      SERVICE,
27
                                 Defendants.
28
                                                 -1-
                  UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB    ECF No. 49    filed 09/03/20   PageID.316 Page 2 of 12



 1          UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
 2          Defendants, by and through their undersigned counsel, respectfully moves that
 3
       the Court enter the following Protective Order. Counsel for the Defendants have
 4
       conferred with Counsel for the Plaintiffs, who represent that Plaintiffs do not oppose
 5
       the entry of the Protective Order
 6
 7           Pursuant to Federal Rule of Civil Procedure 26(c), Defendants request entry of
 8     a protective order to permit Defendant United States Postal Service to disclose certain
 9     confidential information.
10
             Defendants have determined that some of the information responsive to
11
       Plaintiffs’ Expedited Discovery Requests, see ECF No. 14-1, likely contain
12
       confidential commercial information protected from general release pursuant to 39
13
14     U.S.C. § 410(c)(2), which “protects information of a commercial nature . . . which
15     under good business practice would not be publicly disclosed.” Responsive records
16     may also contain information covered by the Trade Secrets Act. This information
17
       was provided to Congress upon the request that it be kept confidential. The Trade
18
       Secrets Act provides for the imposition of penalties on government employees who
19
       disclose, in a manner not authorized by law, certain types of business information that
20
21     is revealed to the employee in performance of official duties. See 18 U.S.C. § 1905.
22     Information protected by the Trade Secrets Act may be disclosed subject to a
23     protective order entered by a court. See Agility Pub. Warehousing Co. K.S.C., v. U.S.
24
       Dep’t of Defense, 110 F. Supp. 3d 215, 228-29 (D.D.C. 2015).
25
             Defendants therefore move for entry of a Protective Order (“Order”), filed as
26
       the exhibit to this Stipulation, to protect confidential documents and information that
27
28     may be produced as part of this litigation and to set forth mandatory procedures for
                                               -2-
                  UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB    ECF No. 49    filed 09/03/20   PageID.317 Page 3 of 12



 1     persons who receive or review documents or information produced subject to this
 2     Order.
 3
             Prompt entry of a Protective Order would ensure the efficient and prompt
 4
       production of responsive records in this action. Defendants, with the consent of
 5
       Plaintiffs, therefore, request that the attached Protective Order be adopted and ordered
 6
 7     by the Court.
 8
 9    Dated: September 3, 2020         Respectfully submitted,
10                                     ETHAN P. DAVIS
                                       Acting Assistant Attorney General
11
                                       ERIC R. WOMACK
12                                     Assistant Director, Federal Programs Branch
13                                     /s/ Joseph E. Borson
                                       JOSEPH E. BORSON (Va. Bar No. 85519)
14                                     ALEXIS ECHOLS
                                       Trial Attorneys
15                                     U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
16                                     1100 L. Street, NW
                                       Washington D.C. 20005
17                                     (202) 514-1944
                                       Joseph.Borson@usdoj.gov
18
19
20
21
22
23
24
25
26
27
28
                                                -3-
                  UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB    ECF No. 49     filed 09/03/20   PageID.318 Page 4 of 12



 1                               CERTIFICATE OF SERVICE
 2           I hereby certify that on this 3rd day of September, I electronically filed the
 3
       foregoing Stipulated Protective Order with the Clerk by using the CM/ECF system.
 4
       I certify that all participants in the case are registered CM/ECF users and that service
 5
       will be accomplished by the CM/ECF system.
 6
 7
 8
      Dated: September 3, 2020
 9
10
11                                          By: /s/ Joseph E. Borson
12                                              Joseph E. Borson
13                                              Counsel for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
                  UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB       ECF No. 49   filed 09/03/20   PageID.319 Page 5 of 12



 1                                       [PROPOSED] ORDER
 2           1.    In the above-enumerated case (this “Action”), in response to Plaintiffs’
 3
       Motion for Expedited Discovery, ECF No. 14, and the Court’s Order granting the
 4
       Motion, ECF No. 38, Defendants (hereinafter “USPS”), have preliminarily
 5
       determined that certain documents are responsive to Plaintiffs’ Requests. Such
 6
 7     documents are referred to herein as the “Expedited Discovery Response.”
 8           2.    The Court hereby enters this Protective Order (“Order”) to protect
 9     confidential documents and information that may be produced as part of the
10
       Expedited Discovery Response, or as otherwise required, in the course of the
11
       proceedings in this Action and to set forth mandatory procedures for persons who
12
       receive or review documents or information produced subject to this Order.
13
14           3.    Confidential Information. USPS and its counsel are hereby authorized to
15     release confidential business information that is contained in the Expedited Discovery
16     Response.
17
             4.    Definitions.
18
19                  a.    Covered Documents. Those documents in the Expedited
20     Discovery Response, or as otherwise required in the course of proceedings in this
21     Action, that USPS or its counsel identifies as containing confidential business
22
       information by the designation “Confidential” are hereinafter referred to as “Covered
23
       Documents.”
24
                    b.    Covered Information. All information that USPS or its counsel
25
26     identifies as being confidential business information as well as any information
27     derived solely from Covered Documents, even if incorporated in another document,
28
                                                 -5-
                   UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB      ECF No. 49    filed 09/03/20   PageID.320 Page 6 of 12



 1     pleading, or referred to in testimony, is hereinafter referred to as “Covered
 2     Information.”
 3
              5.    Designations of Information as “Confidential”. USPS will designate as
 4
       “Confidential” only the material that it determines is confidential business
 5
       information. If only some of the information on a page is confidential, then USPS
 6
 7     will indicate which part is confidential and protected by this Order. If all the
 8     information on a page contains confidential business information, then USPS will
 9     designate the whole page as “confidential.”
10
              6.    Explanation of “Confidential” Designations or Redactions. If Plaintiffs’
11
       counsel, in good faith after reviewing the Expedited Discovery Response, notifies
12
       USPS which confidentiality designations or redactions are either not self-evident
13
14     from the context of the Expedited Discovery Response or are challenged as not being
15     confidential or properly redacted, USPS will promptly provide to Plaintiffs’ counsel
16     explanations of the nature of any Redacted Information, and reasons that it believes
17
       that Covered Documents, Covered Information, or Redacted Information require
18
       confidentiality.
19
              7.    Persons to Whom Disclosures May Be Made. Disclosure of Covered
20
21     Documents or Covered Information in the Expedited Discovery Response by
22     Plaintiffs’ counsel is strictly limited to
23                  a. the Court; the Court’s staff; court reporters;
24
                    b. the Department of Justice;
25
                    c. Plaintiffs’ counsel, including associated personnel necessary to assist
26
                       Plaintiffs’ counsel in this litigation, such as litigation assistants,
27
28
                                                    -6-
                   UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 49    filed 09/03/20   PageID.321 Page 7 of 12



 1                    paralegals, secretarial or other clerical personnel, and litigation
 2                    support services, including outside copying services;
 3
                   d. experts and consultants to whom disclosure is reasonably necessary
 4
                      for this litigation and who have signed the “Acknowledgment and
 5
                      Agreement to Be Bound” (Exhibit A);
 6
 7                 e. during their depositions, witnesses in the action to whom disclosure is
 8                    reasonably necessary and who have signed the “Acknowledgment and
 9                    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
10
                      designating party or ordered by the court. Pages of transcribed
11
                      deposition testimony or exhibits to depositions that reveal confidential
12
                      material must be separately bound by the court reporter and may not
13
14                    be disclosed to anyone except as permitted under this agreement;
15                 f. the author or recipient of a document containing the information or a
16                    custodian or other person who otherwise possessed or knew the
17
                      information.
18
             8.    Nondisclosure of Covered Documents and Covered Information.
19
       Plaintiffs’ counsel may use Covered Documents or Covered Information produced
20
21     subject to this Order only for the purpose of this litigation (and all appeals thereof).
22           9.    Covered Documents and Covered Information To Be Returned.
23     Plaintiffs’ counsel shall return or destroy any and all Covered Documents or Covered
24
       Information to USPS’s counsel within ten (10) business days following the
25
       termination of this Action (including any appeals hereof). Any work product created
26
       or filed by Plaintiffs’ counsel that contain Covered Documents or Covered
27
28
                                                 -7-
                  UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 49     filed 09/03/20   PageID.322 Page 8 of 12



 1     Information and are retained by Plaintiffs’ counsel as part of their litigation files
 2     remain subject to the terms of this Order.
 3
             10. Covered Documents and Covered Information To Be Filed Under Seal.
 4
       Those portions of any filings with the Court that include Covered Documents or
 5
       Covered Information produced subject to this Order shall be made under seal pursuant
 6
 7     to the applicable rules of the Court.
 8           11. Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9     failure to designate qualified information or items does not, standing alone, waive the
10
       designating party’s right to secure protection under this agreement for such material.
11
       Upon timely correction of a designation, the receiving party must make reasonable
12
       efforts to ensure that the material is treated in accordance with the provisions of this
13
14     agreement.
15           12. Dispute Resolution. In the event that any party to this Action disagrees at
16     any stage of these proceedings with the designation of Covered Documents or
17
       Covered Information, the parties shall try first to resolve such dispute in good faith
18
       on an informal basis.      If the parties cannot resolve a challenge without court
19
       intervention, the designating party may file and serve a motion to retain
20
21     confidentiality. The burden of persuasion in any such motion shall be on the
22     designating party. All parties shall continue to maintain the material in question as
23     confidential until the court rules on the challenge
24
             13. Continued Effect. Insofar as the provisions of this Order restrict the
25
       communication and use of the documents produced thereunder, this Order shall
26
       continue to be binding after the conclusion of this litigation except (a) that there shall
27
28     be no restriction on documents that are used as exhibits in court (unless such exhibits
                                               -8-
                    UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB     ECF No. 49    filed 09/03/20   PageID.323 Page 9 of 12



 1     were filed under seal) and (b) that a party may seek the written permission of the
 2     producing party or further order of the Court with respect to dissolution or
 3
       modification of this Order.
 4
             14. Unauthorized Disclosure. Should any Covered Documents or Covered
 5
       Information be disclosed, through inadvertence or otherwise, to any person not
 6
 7     authorized to receive same under this Order, then the disclosing party shall use its
 8     best efforts to bind such person to the terms of this Order. In particular, the disclosing
 9     party shall (a) promptly inform such person in writing of all the provisions of this
10
       Order and use its best efforts to immediately retrieve all copies of the Covered
11
       Documents or Covered Information; (b) simultaneously serve, by electronic mail
12
       upon the USPS, copies of the inadvertently disclosed material or a full description of
13
14     the inadvertently disclosed material; and (c) request such person to sign the agreement
15     in the form attached hereto as Exhibit A. The executed agreement shall promptly be
16     served by electronic mail upon the USPS.
17
             15. Nonparty Demand. If either party to this Action receives or is served with
18
       a third-party subpoena, request for production, or some other legal demand seeking
19
       Covered Documents or Covered Information, that party shall give prompt actual
20
21     written notice, within ten (10) days of receipt of such subpoena, demand, or legal
22     process, to the opposing party. USPS may then object to the production of the
23     Covered Documents or Covered Information to the extent permitted by law. Should
24
       the third-party seeking access to the Covered Documents or Covered Information take
25
       action to enforce such a subpoena, demand or other legal process, USPS has the
26
       affirmative obligation to initiate (or intervene in) a judicial proceeding to defend and
27
28
                                                 -9-
                   UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB      ECF No. 49   filed 09/03/20   PageID.324 Page 10 of 12



 1      substantiate any claim that the Covered Documents or Covered Information is not
 2      subject to disclosure.
 3
              16. Nothing in this Order shall bar amendment of this Order by agreement of
 4
        the parties or by Order of the Court. Any such amendment made by agreement of the
 5
        parties shall be made in writing.
 6
 7            17.    This Order shall remain in full force and effect until modified,
 8      superseded, or terminated on the record by agreement of the parties or by an Order of
 9      the Court.
10
              18. The parties agree to submit this Order for entry by the Court and to be
11
        bound by its terms while waiting its entry by the Court.
12
              19. Nothing in this Order shall be construed as prohibiting or otherwise
13
14      restricting USPS’ own use or disclosure of Covered Documents or Covered
15      Information subject to this Order, including disclosure to the Department of Justice.
16
            IT IS SO ORDERED.
17      DATED:__________                             By:_____________________
18                                                   Honorable Stanley A. Bastian
                                                     Chief United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                - 10 -
                     UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB       ECF No. 49    filed 09/03/20   PageID.325 Page 11 of 12



 1                                             EXHIBIT A
 2                          Acknowledgment and Agreement to be Bound
 3
        a.      My name is______. I am over the age of twenty-one years, of sound mind and
 4
        capable of making this Affidavit. I am personally acquainted with the facts stated
 5
        herein and know them to be true and correct. I have never been convicted of a felony
 6
 7      or a crime involving moral turpitude.
 8      b.      My address is ______.
 9      c.      My present occupation is ________________, and I am currently
10
        employedby___________.
11
        d.      I have received a copy of the Protective Order in this Action, and have carefully
12
        read and understand its provisions.
13
14      e.      I will comply with all of the provisions of the Protective Order. I will hold in
15      confidence, will not disclose to anyone other than those persons specifically
16      authorized by the Protective Order, and will not copy or use for purposes other than
17
        for this Action, any “Covered Documents or Covered Information” (as those terms
18
        are defined in the Protective Order) which I receive in this Action.
19
        f.      I further agree to submit to the jurisdiction of the United States District Court
20
21      for the Eastern District of Washington for the purpose of enforcing the terms of this
22      Stipulated Protective Order, even if such enforcement proceedings occur after
23      termination of this action.
24
        g.      I declare under penalty of perjury that the foregoing is true and correct.
25
26
        Date:
27
28      City and State where sworn and signed:
                                             - 11 -
                      UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
     Case 1:20-cv-03127-SAB   ECF No. 49   filed 09/03/20   PageID.326 Page 12 of 12



 1      Printed name:
 2      Signature:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             - 12 -
                     UNOPPOSED MOTION FOR ENTRY OF A PROTECTIVE ORDER
